Judgment, Supreme Court, New York County (Shirley Fingerhood, J.), entered January 23, 1990, which, on an assessment without a jury, awarded plaintiff counsel fees and disbursements in the amount of $19,711.09, unanimously affirmed, with costs.
The counsel fees awarded were fully justified by evidence submitted at the assessment hearing, where defendant had sufficient opportunity to cross-examine plaintiff’s witness and challenge the computation. The fact that the fee was high in relation to the underlying judgment was a result of defendant’s own extensive legal maneuverings, in what should
*545concededly have been a simple matter. Concur—Murphy, P. J., Carro, Wallach, Kupferman and Asch, JJ.